DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the preliminary amendment filed 06/26/2019 the following occurred: Claims 9-14, 21, 24, and 26-28 were amended; and Claims 8, 15-20, 22, 23, 25, 29-34, and 37-46 were canceled. Claims 1-7, 9-14, 21, 24, 26-28, 35, and 36 are presented for examination.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7, 9-14, 21, 24, 26-28, 35, and 36 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-21 of copending Application No. 16/440787, claims 1, 3-7, 10-11, 15-17, 20, 28-32, and 35-37 of copending Application No. 16/440737, claims 1, 3-10, 13-17, 19-21, 23-24, 27, and 35 of copending Application No. 16/440319, claims 1-89 of copending Application No. 17/132731, claims 1, 3-7, 11-12, 14-17, 20, 23, 27-29, and 31-32 of copending Application No. 16/440761, claims 1-19 and 21 of copending Application No. 16/440826, claims 1-20 of copending Application No. 16/440811, claims 1-70 of copending Application No. 17/362654, and claims 1-20 of copending Application No. 17/323138.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because they each use similar language with only slight variations - all applications claim conducting surveys, running the survey results against filters, obtained acknowledgement, and proceeding with a fulfillment process, as claimed; hence, each application claims the same function as In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability)).
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in other copending applications.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Claims 1-7, 9-14, 21, 24, 26-28, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent 10,910,091 and claims 1-56 of U.S. Patent 11,081,240. Although the conflicting claims are not identical, they are not patentably distinct from each other because they each use similar language with only slight variations - all applications claim conducting surveys, running the survey results against filters, obtained acknowledgement, and proceeding with a fulfillment process, as claimed; hence, each application claims the same function as applied to differing pharmaceutical compositions, survey results, and filters; for example, U.S. Patent 11,081,240 describes the common invention as applied to “qualifying a human subject for over-the-counter delivery of an angiotensin II receptor blocker pharmaceutical composition for lowering blood In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability)).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-14, 21, 24, 26-28, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-7, 9-14, 21, 24, 26-28, and 35 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites a) conducting a first survey of the subject thereby obtaining a first plurality of survey results, wherein the first plurality of survey results indicates: whether the subject is taking another steroid medication, an age of the subject, a pulmonary function status of the subject, a severity of the subject's asthma, whether the subject has an untreated infection, a surgery status of the subject, a bone density status of the subject, and whether the subject has ever had cataracts or glaucoma; b) running all or a portion of the first plurality of survey results against a first plurality of 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by qualifying a human subject for over-the-counter delivery of a corticosteroid pharmaceutical composition for treating or preventing symptoms of asthma, as recited above, and as reflected in the specification, this “addresses the need in the art for systems and methods configured for qualifying a human subject for over-the-counter delivery of corticosteroid pharmaceutical composition (e.g., budesonide) thereby treating or preventing symptoms of asthma.” (see: specification paragraph 15). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions (e.g., qualification for over-the-counter delivery) or managing personal behavior or relationships or interactions between people (e.g., human subject and authorizing provision of corticosteroid pharmaceutical composition to the subject), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address a problem rooted regulations regarding prescription access: “Because corticosteroids cause adverse effects in certain patients, the population receiving them should be carefully selected and monitored. This is why corticosteroid distribution has traditionally been regulated through exclusive prescription access.” (see: specification page 7). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “the computer system comprising one or more processors and a memory, the memory comprising non-transitory instructions which, when executed by the one or more processor, perform a method” (claim 1) are additional elements that are recited at a high level of generality (e.g., the “the computer system comprising one or more processors and a memory” is configured to perform a method through no more than a statement that said stored instructions are to be executed) such that they amount to no more than mere instruction to apply the 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “the computer system comprising one or more processors and a memory, the memory comprising non-transitory instructions” language is incidental to the instructions to be executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion at Fig. 1 and: 
Paragraph 61, where “Of course, other topologies of the system 48 are possible. For instance, rather than relying on a communications network 106, the one or more user devices 102 and the one or more dispensary destination devices 104 may communicate directly to the data collection device 200 and/or the corticosteroid pharmaceutical composition OTC dispensing device 250. Further, the data collection device 200 and/or the corticosteroid pharmaceutical composition OTC dispensing device 250 may constitute a portable electronic device, a server computer, or in fact constitute several computers that are linked together in a network, be a virtual machine in a cloud computing context, be a container in a cloud computer context, or a combination thereof. As such, the exemplary topology shown in Figure 1 merely serves to describe the features of an embodiment of the present disclosure in a manner that will be readily understood to one of skill in the art.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-7, 9-14, 21, 24, 26-28, and 35, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7, 9-14, 21, 24, 26-28, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 1, the claim teaches “authorizing, upon confirmation from the subject that the over the counter drug facts label has been received and read, provision of the corticosteroid pharmaceutical composition to the subject”, but it is unclear as to how the claimed “computer system” can “authoriz[e]” a “corticosteroid” (which specification paragraph 4 states is a “well established prescription pharmaceutical[]”) for “provision of the corticosteroid pharmaceutical composition to the subject” as an “over-the-counter delivery”. Paragraphs 5-12 of the specification indicate that such provision is an FDA facilitated legal process determined through tests and studies where often the results are unsatisfactory and the product is not approved for over the counter use, but the claims teach provision as the result of filtered survey results, obtained acknowledgement, and fulfillment processes. Paragraph 56 and 58, for example, describe device 250 as one that “qualifies a subject for over-the-counter delivery of a corticosteroid pharmaceutical composition”. Therefore, it is unclear as to how the claimed computer system can authorize a prescription pharmaceutical for over the counter provision. 

As per claims 1 and 36, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “over-the-counter”/“over the counter” in claim 1 is used by the claim to mean a “pharmaceutical composition” (particularly, a “corticosteroid” which specification paragraph 4 states is a “well established prescription pharmaceutical[]”) that may be “authoriz[ed for]…provision” “for qualifying a human subject”, while the accepted meaning is “by ordinary retail purchase, with no need for a prescription or license.” The term is indefinite because the specification does not clearly redefine the term. Stated differently, the claims teach provision as the result of filtered survey results, obtained acknowledgement, and fulfillment processes, which reads as an automated prescription process (note that a prescription is “an instruction written by a medical practitioner that authorizes a patient to be provided a medicine or treatment”). Given that an over the counter drug is one procured “by ordinary retail purchase, with no need for a prescription or license”, if the drug were truly over the counter (which, again, a “corticosteroid” which specification paragraph 4 states is a “well established prescription pharmaceutical[]”), there would be no need to “qualify a human subject” for its use. Claim 36 is rejected for similar reasons.
 
Claims 2-7, 9-14, 21, 24, 26-28, and 35 depend from and incorporate the specifically rejected claims above while failing to remedy the limitations shown as indefinite; therefore, they are rejected here for similar reasons. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0218586 to Huser in view of U.S. Patent Application Publication 2011/0181410 to Levinson.

As per claim 36, Huser teaches a method for treating or preventing symptoms in a subject in need thereof, the method comprising (see: Huser, paragraph 9-11, 17, and 37, is met by enable certain chronic care medications exposure only to patients who have been shown to suffer from the disease, are responders to the drug): administering a pharmaceutical composition (see: Huser, abstract, paragraph 9, 17, and 29, is met by administering an over the counter drug for treatment of a chronic medical condition to a patient, drugs for chronic disease states and conditions) to a subject qualified for over-the-counter access to the pharmaceutical composition (see: Huser, paragraph 9-11, 17, and 37, is met by enable certain chronic care Rx medications to be safely switched from Rx to OTC status by limiting their exposure only to patients who have been shown to suffer from the disease, are responders to the drug, and do not have undue side effects which could offset the drug's benefits).
Though Huser teaches treatment of a chronic disease state or condition in human patients which can be adequately treated on an over-the-counter basis under a condition-of-use drug label utilizing data obtained from the point-of-sale (see: Huser, paragraph 17), Huser fails to specifically teach that the symptoms are of asthma or that the pharmaceutical composition is a corticosteroid; however, Levinson teaches treating conditions such as asthma with corticosteroids such as prednisone, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the over the counter drug for treatment of a chronic medical condition of a patient as taught by Huser to be applied to the chronic condition of asthma and associated corticosteroids such as prednisone, fluticasone, budesonide, mometasone, or beclomethasone as taught by Levinson with the motivation that said drugs are potentially useful drugs to treat said condition (see: Levinson, paragraph 62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form, including:
W.O. 2019/166997 to Belkin – recites authenticating, and establishing and tracking eligibility over a patient to purchase an over-the-counter drug such as an over-the- counter drug with conditions of safe use [0004]-[0006], [0022], and [0028].
U.S. Patent Application Publication 2013/0037024 to Muellinger – as a correction to the IDS.
U.S. Patent Application Publication 2011/0034428 to Morrison – recites regarding systemic corticosteroids: if a subject with moderate chronic obstructive pulmonary disease (COPD), controlled asthma, or other chronic condition requiring steroids meets the enrollment criteria, but they need short time pulsed medium dose steroids during the study (e.g., during a COPD exacerbation etc.), this can be acceptable with approval by the Medical Monitor responsible for the trial [0333].
U.S. Patent Application Publication 2018/0165739 to Lawless - recites a system to create support for consumers to select consumer health care (CHC) products, including OTC medications [0030]. The system also allows the user to answer questions that generally gives 
U.S. Patent Application Publication 2012/0150562 to Lerner - recites the sale of drugs in a “behind the counter’ method, which requires drug dispenser to control the sale of certain drugs in a pharmacy without the need of a prescription [0069]. Additionally, the system considers qualification factors that are used to control the distribution of medical resources [0020]. However, there is no indication that Lerner teaches of a tiered survey system that is specific for OTC use of metformin with specific questions of risk factors associated with the drug.
U.S. Patent Application Publication 2011/0178812 to Lindsay – See abstract.
HIGHLIGHTS OF PRESCRIBING INFORMATION - GLUMETZA to FDA - recites certain side-effects that can be considered as detrimental to the patients’ health when taking prescription-strength Glumetza (which is a brand of metformin hydrochloride), including lactic acidosis and alcohol consumption. Page 3, section 5 “Warnings and Precautions” indicates certain risk factors and issues, some of which have been noted in the survey of claim 1, which would need to be told to a healthcare provider before taking prescription Glumetza. However, there is no indication of a survey system utilizing filters to determine over-the-counter use of metformin drugs.
Wood, A. J. J., M.D., & Brass, Eric P,M.D., PhD. (2001). Changing the status of drugs from prescription to over-the-counter availability. The New England Journal of Medicine, 345(11), 810-816. Retrieved from https://dialog.proquest.com/professional/docview/223948307?accountid=131444
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/Primary Examiner, Art Unit 3626